Exhibit 10.19
SUBLEASE
     THIS SUBLEASE (this “Sublease”) is dated for reference purposes as of
February 18, 2010, and is made by and between Actel Corporation, a California
corporation (“Sublessor”), and LinkedIn Corporation, a Delaware corporation
(“Sublessee”). Sublessor and Sublessee hereby agree as follows:
     1. Recitals: This Sublease is made with reference to the fact that
Britannia Hacienda VIII LLC (“Master Lessor”), successor-in-interest to
CA-Shoreline Technology Park Limited Partnership, a Delaware limited
partnership, as landlord, and Sublessor, as tenant, entered into that certain
lease, dated as of February 27, 2003 (the “Master Lease”), with respect to
premises consisting of approximately 158,352 square feet of space, located at
2051 Stierlin Court, Mountain View, California, commonly known as Shoreline
Technology Park Building 8 (“Building 2051”), and 2061 Stierlin Court, Mountain
View, California, commonly known as Shoreline Technology Park Building 9
(“Building 2061” and, together with Building 2051, the “Premises”). A copy of
the Master Lease is attached hereto as Exhibit A.
     2. Premises:
          A. Sublessor hereby subleases to Sublessee, and Sublessee hereby
subleases from Sublessor, a portion of Building 2051 consisting of approximately
44,930 rentable square feet of space principally located on the second floor of
Building 2051 (hereinafter, the “Subleased Premises”). The Subleased Premises
are more particularly described on Exhibit B attached hereto. The Subleased
Premises shall include (i) the lobby area on the southeast side of the first
floor of Building 2051 to be built by Sublessor as part of Sublessor’s Work
(defined below) and the stairwell located in such lobby area, all as shown on
Exhibit B attached hereto (“Sublessee’s 1st Floor Lobby”), (ii) the stairwell
located on the east side of Building 2051 as shown on Exhibit B and (iii) the
stairwell located on the west side of Building 2051 as shown on Exhibit B (the
“West Stairwell”). Sublessor and Sublessee hereby accept the rentable square
footage of the Subleased Premises set forth in this Paragraph 2(A) as correct.
Upon reasonable prior notice (except in the case of emergency), Sublessor shall
have the right to access the Subleased Premises for purposes of performing its
repair and maintenance obligations with respect to Building 2051 and, as
required to gain access to the roof of Building 2051. Any such entry by
Sublessor and Sublessor’s agents shall not impair Sublessee’s operations more
than reasonably necessary and comply with Sublessee’s reasonable security
measures (provided the same do not delay or unreasonably interfere with
Sublessor’s access). Notwithstanding the foregoing, no prior notice to Sublessee
shall be required if Sublessor requires access to the Subleased Premises solely
for the purpose of gaining access to the roof of Building 2051, and, Sublessor
shall have the right to such access twenty-four (24) hours per day, seven
(7) days per week; provided, however, that Sublessor shall use reasonable
efforts to provide prior notice of any such entry and shall notify Sublessor
within two (2) business days after any such entry made after normal business
hours without prior notice to Sublessee.
          B. In connection with its use of the Subleased Premises, Sublessee
shall also have the non-exclusive right, together with Sublessor and its agents,
employees, contractors, invitees, subtenants and others, to use (i) the common
corridor connecting to Sublessee’s 1st Floor Lobby as shown on Exhibit B for the
purpose of accessing the elevators to the Subleased Premises on the second floor
of Building 2051 and (ii) the common vestibule serving the West Stairwell as
shown on Exhibit B for purposes of accessing the West Stairwell (the “Internal
Common Areas”). Such use shall be subject to such reasonable rules and
regulations as Sublessor shall establish from time to time. Except for the
foregoing, Sublessee shall have no right to use, access or occupy any portion of
the Premises, including, without limitation, the central atrium area and loading
docks in Building 2051. Sublessor reserves the use of the exterior walls, the
roof, the

-1-



--------------------------------------------------------------------------------



 



loading docks and the area beneath and above the Subleased Premises, together
with the right to install, maintain, use, and replace ducts, wires, conduits and
pipes leading through the Subleased Premises in locations which will not
materially interfere with Sublessee’s use of the Subleased Premises. Sublessee
shall have no rights to use or access the solar panels located on Building 2051
and all electricity generated therefrom, together with all credits, offsets, tax
benefits and other incentives derived therefrom, shall belong to and inure
solely to the benefit of Sublessor.
          C. No later than the Commencement Date (as defined in Paragraph 3.A.
below), Sublessor, at Sublessor’s sole cost and expense, shall (i) separately
demise and construct the Sublessee’s 1st Floor Lobby, (ii) close-off access to
the Building 2051 central atrium from the second floor; (iii) install an E-Mon
D-Mon electrical meter to monitor electrical usage to the Subleased Premises and
(iv) remove all of its furniture, fixtures and equipment, including its data
cabling and the water filtration systems from the Subleased Premises
(collectively, the “Sublessor’s Work”; items (i) through (iii) of the
Sublessor’s Work shall sometimes be referred to collectively herein as the
“Sublessor’s Construction Work”). The Sublessor’s Work shall be subject to
Master Lessor’s approval of all plans and specifications therefor (to the extent
required under the Master Lease) and constructed in accordance with the floor
plan and specifications attached hereto as Exhibit C and in compliance with all
applicable Laws (as defined in the Master Lease), in a good and workmanlike
manner, free of defects and using new materials and equipment of good quality.
Within five (5) business days after the date of Sublessor’s completion of the
Sublessor’s Work, Sublessee shall have the right to submit a written “punch
list” to Sublessor, setting forth any defective item of construction, and
Sublessor shall promptly cause such items to be corrected. Sublessee’s
acceptance of the Sublessor’s Work or the submission of a “punch list” with
respect thereto shall not be deemed a waiver of Sublessee’s right to have latent
defects in the Sublessor’s Construction Work that are identified by written
notice to Sublessor delivered no later than eleven (11) months following the
Commencement Date repaired at no cost to Sublessee. Provided Sublessee shall
give notice to Sublessor of such latent defects within eleven (11) months
following the Commencement Date, Sublessor shall cause the repair of such defect
as soon as practicable. Upon the expiration or earlier termination of this
Sublease, Sublessee shall not be obligated to remove the Sublessor’s Work.
     3. Term:
          A. Term. The term (the “Term”) of this Sublease shall be for the
period commencing on the earlier to occur of (i) October 1, 2010 and (ii) the
date upon which Sublessee commences business in the Subleased Premises (the
“Commencement Date”) and ending on January 31, 2014 (the “Expiration Date”),
unless this Sublease is sooner terminated pursuant to its terms or the Master
Lease is sooner terminated pursuant to its terms.
          B. Early Possession. Provided Master Lessor has consented to this
Sublease as required under Paragraph 26 hereof, Sublessee shall be permitted
early access to the Subleased Premises commencing on July 1, 2010 (“Delivery
Date”) for the purposes of performing improvements permitted by this Sublease
and otherwise preparing the Subleased Premises for occupancy. Such occupancy
(i) shall be subject to all of the provisions of this Sublease, except for the
obligation to pay Expenses and Taxes (as such terms are defined in the Master
Lease), Sublessor and Master Expenses (as defined in Paragraph 4.B. below) and
Base Rent (as defined in Paragraph 4.A. below) (provided that, without limiting
the foregoing, Sublessee shall be required to pay for all utilities, after-hours
charges and special services consumed or requested by Sublessee during such
period); (ii) shall not unreasonably interfere with or delay completion of
Sublessor’s Work; and (iii) shall not advance the Expiration Date of this
Sublease. If, in Sublessor’s reasonable judgment, Sublessor determines that such
access shall interfere with, hamper, delay or prevent Sublessor from proceeding
with the completion of Sublessor’s Work, Sublessor may deny Sublessee early
access hereunder for the period reasonably necessary to permit Sublessor to
proceed with the completion of the Sublessor’s Work. Sublessee

-2-



--------------------------------------------------------------------------------



 



shall give Sublessor reasonable prior notice of its need for early access and
shall comply with Sublessor’s reasonable security measures during such early
access.
          C. No Option to Extend. The parties hereby acknowledge that the
expiration date of the Master Lease is January 31, 2014 and that Sublessee has
no option to extend the Term of this Sublease. Notwithstanding the foregoing,
Sublessor acknowledges that Sublessee may pursue negotiations with Master Lessor
for a direct lease with Master Lessor permitting Sublessee to extend its
occupancy of the Subleased Premises for a term commencing immediately after the
Expiration Date. If Sublessee enters into such an agreement with Master Lessor
and Master Lessor expressly releases Sublessor in writing from all of its
surrender obligations under the Master Lease with respect to the Subleased
Premises, then Sublessor agrees that Sublessee will be excused from its
obligation to surrender possession of the Subleased Premises on the Expiration
Date. Notwithstanding the foregoing, Sublessee agrees that no such agreement
with the Master Lessor will result in the termination of Sublessor’s existing
expansion or extension options with respect to the Premises under the Master
Lease other than extinguishing such extension rights with respect to the
Subleased Premises. The parties acknowledge and agree that Master Lessor has no
obligation to negotiate with Sublessee for or agree to any direct lease with
Sublessee or to excuse Sublessor’s surrender obligations as described above.
     4. Rent:
          A. Base Rent. Sublessee shall pay to Sublessor as base rent for the
Subleased Premises for each month during the Term the amount of Fifty-Six
Thousand One Hundred Sixty-Two and 50/100 Dollars ($56,162.50) per month (“Base
Rent”). Base Rent and Additional Rent, as defined in Paragraph 4.B below, shall
be paid on or before the first (1st) day of each month. Base Rent and Additional
Rent for any period during the Term hereof which is for less than one (1) month
of the Term shall be a pro rata portion of the monthly installment based on a
thirty (30) day month. Base Rent and Additional Rent shall be payable without
notice or demand and without any deduction, offset, or abatement, in lawful
money of the United States of America. Base Rent and Additional Rent shall be
paid directly to Sublessor at 2061 Stierlin Court, Mountain View, California
94043-4655, Attention: Accounts Receivable, or such other address as may be
designated in writing by Sublessor.
          B. Sublessor and Master Expenses.
               (i) Sublessor Expenses. In addition to Base Rent, Sublessee shall
pay to Sublessor its pro rata share (“Building Pro Rata Share”), based on the
ratio of the square footage of the Subleased Premises to the square footage of
Building 2051 (48.70%), of all costs, expenses and disbursements of any kind
paid or incurred by Sublessor for the maintenance and repair of Building 2051,
including the Interior Common Areas, the parking and other exterior areas
serving Building 2051 to the extent made the obligation of Sublessor pursuant to
the Master Lease, the monument signage for Building 2051, the roof and the
exterior of Building 2051 to the extent made the obligation of Sublessor
pursuant to the Master Lease, any building systems that are the obligation of
Sublessor to maintain and repair pursuant to the Master Lease, and for utilities
for Building 2051 to the extent such utilities are not separately metered to the
Subleased Premises (the “Sublessor Expenses”). Sublessor’s Expenses shall
include Sublessor’s reasonable allocation to Building 2051 of expenses incurred
for both Building 2051 and Building 2061. Notwithstanding the foregoing, in the
event that Sublessor reasonably determines that an expense has been incurred
entirely for the benefit of the Subleased Premises or that the Subleased
Premises receive a non-proportional benefit from any expense, Sublessor may
allocate all or a greater portion of such expense to Sublessee and the Subleased
Premises. In addition, if Sublessor incurs an expense that benefits only the
ground floor of Building 2051 or the ground floor receives a non-proportional
benefit from any expense, then Sublessor shall allocate all or a greater portion
of such expense to Sublessor and the ground floor of Building 2051.

-3-



--------------------------------------------------------------------------------



 



               (ii) Master Expenses. In addition, Sublessee shall pay to
Sublessor its pro rata share (“Premises Pro Rata Share”), based on the ratio of
the square footage of the Subleased Premises to the square footage of the
Premises (28.37%) of all other amounts payable by Sublessor under the Master
Lease for operating or other expenses, including Expenses and Taxes described in
Section IV of the Master Lease and insurance and elevator maintenance and repair
(“Master Expenses”). Notwithstanding the foregoing, if the Premises are not
fully occupied in any calendar year, Sublessor shall make an appropriate
adjustment, in accordance with industry standards and sound management
practices, of the Sublessor Expenses for such year to determine what such
amounts would have been for such year if the Premises had been fully occupied,
and the amounts so determined shall be deemed to be the amounts of Sublessor
Expenses for such year. Sublessee shall pay the foregoing amounts within thirty
(30) days after Sublessor’s delivery of an invoice therefor. Alternatively,
Sublessor may from time to time require that Sublessee pay such amounts in
advance in monthly installments reasonably estimated by Sublessor. Sublessor
shall have the right to cause the Subleased Premises to be separately metered
for electricity, and, in such event, Sublessee shall pay to Sublessor the cost
of electricity consumption shown on such separate meter. Sublessee shall have
the right (i) to request and review reasonable evidence supporting Sublessor’s
imposition and calculation of the Sublessor Expenses, provided, that
(a) Sublessee makes such request within sixty (60) days following receipt of an
invoice for such Sublessor Expenses and (b) Sublessee is not in Default of this
Sublease at the time it makes such request, and (ii) to copies of all
documentation provided by Master Lessor to Sublessor with respect to the Master
Expenses, but Sublessee’s obligation to timely pay such Sublessor Expenses or
Master Expenses shall not be dependent upon Sublessee’s approval of such
supporting evidence and documentation. In addition, to the extent that Sublessor
achieves a reduction in Master Expenses by way of the exercise of its audit
right or otherwise, as between Sublessor and Sublessee only, Sublessee shall be
entitled to its prorata share of Master Expenses to the extent applicable to the
Subleased Premises.
          C. Additional Rent. In addition to Base Rent and Sublessor and Master
Expenses, Sublessee shall also be responsible for the cost of any
disproportionate use (as reasonably determined by Sublessor) of any electrical
or other utilities in the Subleased Premises, after hours HVAC costs, and any
other costs for additional services requested by Sublessee. All monies other
than Base Rent required to be paid by Sublessee to Sublessor under this
Sublease, including Sublessor and Master Expenses, shall be deemed additional
rent (“Additional Rent”). Base Rent and Additional Rent hereinafter collectively
shall be referred to as “Rent”. Sublessee and Sublessor agree, as a material
part of the consideration given by Sublessee to Sublessor for this Sublease,
that, except as set forth in this Sublease, Sublessee shall pay all costs,
expenses, taxes, insurance, maintenance and other charges of every kind and
nature arising in connection with this Sublease, the Master Lease as to the
Subleased Premises or the Subleased Premises, such that Sublessor shall receive,
as a net consideration for this Sublease, the Base Rent payable under
Paragraph 4.A. hereof; provided, however, that in no event shall Sublessee be
required to pay any costs due to penalties, violations of Law or other
non-compliance with the terms of the Master Lease by Sublessor, and/or due to
the gross negligence or willful misconduct of Sublessor, its agents, employees
or contractors.
          D. Payment of First Month’s Rent. Upon execution hereof by Sublessee,
Sublessee shall pay to Sublessor the sum of Fifty-Six Thousand One Hundred
Sixty-Two and 50/100 Dollars ($56,162.50), which shall constitute Base Rent for
the first month of the Term.
          E. Janitorial, Garbage. Sublessee shall contract directly with its own
service provider to provide janitorial services to the Subleased Premises and
such janitorial services must comply with the specifications attached hereto as
Exhibit E. Subject to the provisions of Paragraph 10 of this Sublease, for any
period that Sublessee is providing its own janitorial services in compliance
with this Paragraph 4.E, Sublessor shall not charge Sublessee, by way of
Sublessor Expenses or otherwise, for such services for the Subleased Premises.
Sublessee shall cause all of its trash to be disposed of in the dumpsters for
Building

-4-



--------------------------------------------------------------------------------



 



2051. Sublessor shall continue to contract for the emptying of such dumpsters,
and the cost of such service shall be payable by Sublessee as a Sublessor
Expense under this Sublease.
          F. Capital Repairs, Replacements or Improvements. Notwithstanding
anything to the contrary contained in this Sublease or the Master Lease, if
Sublessor is required or permitted by Section IX(A) of the Master Lease to
perform an Amortizable Capital Improvement (as defined in Section IX(A) of the
Master Lease), Sublessee shall only be obligated to pay Sublessee’s Building Pro
Rata Share of the amortized cost of such capital improvement, amortized over the
lesser of the Payback Period (as defined in Section IX(A) of the Master Lease)
and the useful life of the capital improvements as reasonably determined by
Master Lessor, until the earlier of the expiration of the Term of this Sublease
or the useful life.
     5. Late Charge: If Sublessee fails to pay to Sublessor any amount due
hereunder on the due date therefor, Sublessee shall pay Sublessor, within five
(5) days after receipt of written demand, an administrative fee in accordance
with Section IV(A) of the Master Lease, as incorporated herein; provided,
however that Sublessee shall be entitled to the two (2) grace periods provided
by Section IV(A) of the Master Lease. In addition, Sublessee shall pay to
Sublessor interest on all amounts due, at the rate determined in accordance with
Section XX(E) of the Master Lease, as incorporated herein (the “Interest Rate”),
from the due date to and including the date of the payment. The parties agree
that the foregoing administrative fee represents a reasonable estimate of the
cost and expense which Sublessor will incur in processing each delinquent
payment. Sublessor’s acceptance of any interest or administrative fee shall not
waive Sublessee’s default in failing to pay the delinquent amount.
     6. Security Deposit: Upon execution hereof by Sublessee, Sublessee shall
deposit with Sublessor the sum of Fifty-Six Thousand One Hundred Sixty-Two and
50/100 Dollars ($56,162.50) (the “Security Deposit”), in cash, as security for
the performance by Sublessee of the terms and conditions of this Sublease. The
Security Deposit shall be governed by the provisions of Section VI of the Master
Lease, as incorporated herein.
     7. Holdover: The parties hereby acknowledge that the expiration date of the
Master Lease is January 31, 2014 and that it is therefore critical that
Sublessee surrender the Subleased Premises to Sublessor no later than the
Expiration Date in accordance with the terms of this Sublease. In the event that
Sublessee does not surrender the Subleased Premises by the Expiration Date in
accordance with Paragraph 20 hereof, subject, however, to the provisions of
Section 3.C. above, Sublessee shall indemnify, defend, protect and hold harmless
Sublessor from and against all loss and liability resulting from Sublessee’s
delay in surrendering the Subleased Premises, including payment to Sublessor of
holdover rent with respect to the entire Premises as provided in Section XXV of
the Master Lease.
     8. Repairs; As-Is:
          A. On the Commencement Date Sublessor shall deliver the Subleased
Premises to Sublessee in clean condition with the carpets professionally cleaned
and walls patched and touch-up painted as necessary. On the Commencement Date
the heating, ventilating and air conditioning systems, mechanical systems,
life/safety and electrical systems serving the Subleased Premises and the
exterior windows shall be in good working condition and repair. If, during the
first thirty (30) days of the Term, Sublessee shall notify Sublessor in writing
of any non-compliance with the foregoing warranty, then, except as otherwise
provided in this Sublease, Sublessor shall rectify such non-compliance at no
cost to Sublessee. In addition, to Sublessor’s actual knowledge, the roof,
structural elements of Building 2051 and the foundation of Building 2051 are in
good working condition and repair as of the date of this Sublease. The parties
acknowledge and agree that, except as expressly set forth in this Sublease,
Sublessee is subleasing the Subleased Premises on an “as is” basis, and that
Sublessor has made no representations or warranties with respect to the
condition of the

-5-



--------------------------------------------------------------------------------



 



Subleased Premises as of the Commencement Date, except as set forth in this
Paragraph and in Paragraph 2.C. above. Except as set forth in this Sublease,
either prior to or after the Delivery Date, Sublessor shall have no obligation
whatsoever to make or pay the cost of any alterations, improvements or repairs
to the Subleased Premises, including, without limitation, any improvement or
repair required to comply with any law, regulation, building code or ordinance
(including the Americans with Disabilities Act of 1990).
          B. Sublessor shall not be responsible for performance of any repairs
required to be performed by Master Lessor under the terms of the Master Lease.
Sublessee shall, at its own cost and expense and without any cost or expense to
Sublessor, keep and maintain the Subleased Premises, and the equipment,
fixtures, components of the building systems located within the Subleased
Premises (including components located in the plenum space other than components
that serve Sublessor’s premises), and any systems installed by or for Sublessee
and any alterations or improvements in the Subleased Premises, in the condition
required by this Sublease and in compliance with Laws and in accordance with
Article IX of the Master Lease (as incorporated herein), subject to ordinary
wear and tear, acts of God, casualty and condemnation. Sublessee shall maintain
its own janitorial services contract for the Subleased Premises and perform all
janitorial services required in the Subleased Premises. Except to the extent
made necessary by the gross negligence or willful misconduct of Sublessor, its
agents, employees or contractors, Sublessee shall promptly make all repairs,
replacements and alterations necessary to maintain the Subleased in the
condition required by this Sublease and in compliance with all Laws and to avoid
any structural damage or injury to the Premises. For avoidance of doubt and
except as set forth to the contrary in this Sublease, Sublessee shall not be
required to perform any obligation imposed on “Tenant” as the “Sole Tenant” of
the Building, and such obligations shall remain the responsibility of Sublessor;
provided, however, that Sublessee shall pay for the costs thereof to the extent
provided in Paragraph 4.B of this Sublease.
     9. Indemnity:
          A. Sublessee’s Indemnity. Except to the extent caused by the
negligence or willful misconduct of Sublessor, its agents, employees,
contractors or invitees, Sublessee shall indemnify, defend with counsel
reasonably acceptable to Sublessor, protect and hold Sublessor harmless from and
against any and all claims, liabilities, judgments, causes of action, damages,
costs and expenses (including reasonable attorneys’ and experts’ fees), caused
by or arising in connection with: (i) any damage or injury occurring in the
Subleased Premises or elsewhere in or about the Premises suffered or caused by
Sublessee, its agents, employees, contractors or invitees; (ii) the negligence
or willful misconduct of Sublessee or its employees, contractors, agents or
invitees; or (iii) a breach of Sublessee’s obligations under this Sublease or
the provisions of the Master Lease. Sublessee’s indemnification of Sublessor
shall survive the expiration or earlier termination of this Sublease.
          B. Sublessor’s Indemnity. Except to the extent caused by the
negligence or willful misconduct of Sublessee, its agents, employees,
contractors or invitees, Sublessor shall indemnify Sublessee as set forth in
Article XIV.B of the Master Lease, as incorporated herein. Sublessor’s
indemnification of Sublessee shall survive the expiration or earlier termination
of this Sublease.
     10. Right to Cure Defaults: If Sublessee fails to pay any sum of money
under this Sublease, or fails to perform any other act on its part to be
performed hereunder, then Sublessor may, but shall not be obligated to, after
passage of any applicable notice and cure periods, make such payment or perform
such act. All such sums paid, and all reasonable costs and expenses of
performing any such act, shall be deemed Additional Rent payable by Sublessee to
Sublessor within five (5) days after receipt of written demand, together with
interest thereon at the Interest Rate from the date of the expenditure until
repaid.
     11. Assignment and Subletting. Sublessee may not assign this Sublease,
sublet the Subleased Premises, transfer any interest of Sublessee therein or
permit any use of the Subleased Premises by another

-6-



--------------------------------------------------------------------------------



 



party (collectively, “Transfer”), without the prior written consent of
Sublessor, which shall not be unreasonably be withheld, conditioned or delayed,
and Master Lessor. A consent to one Transfer shall not be deemed to be a consent
to any subsequent Transfer. Sublessee acknowledges that the Master Lease
contains a “recapture” right in Section XII(B), and that Sublessor may withhold
consent to a proposed Transfer in its sole discretion unless Master Lessor
confirms in writing that the recapture right does not apply to the Subleased
Premises or otherwise waives such right. Sublessor’s waiver or consent to any
assignment or subletting shall be ineffective unless set forth in writing, and
Sublessee shall not be relieved from any of its obligations under this Sublease
unless the consent expressly so provides. Sublessee shall have the right, if
Sublessor notifies Sublessee that it is exercising its recapture right pursuant
to Section XII(B) of the Master Lease, to notify Sublessor in writing that
Sublessee is rescinding its request for consent to the Transfer within five
(5) days after receipt of Sublessor’s exercise, in which case this Sublease
shall remain unmodified and in full force and effect. Any Transfer shall be
subject to the terms of Section XII of the Master Lease to the extent
incorporated herein.
     12. Use:
          A. Sublessee may use the Subleased Premises only for the uses
identified in Section 1(K) of the Master Lease. Sublessee shall not use, store,
transport or dispose of any Hazardous Material in or about the Subleased
Premises. Without limiting the generality of the foregoing, Sublessee, at its
sole cost, shall comply with all Environmental Laws. If Hazardous Materials
used, generated, stored, released or disposed of by Sublessee, its agents,
employees, contractors or invitees are discovered on or under the Subleased
Premises, then Sublessee, at its sole expense, shall promptly take all action
necessary to return the Subleased Premises to the condition existing prior to
the appearance of the Hazardous Material. Sublessee shall indemnify, defend with
counsel reasonably acceptable to Sublessor and hold Sublessor harmless from and
against all claims, actions, suits, proceedings, judgments, losses, costs,
personal injuries, damages, liabilities, deficiencies, fines, penalties,
damages, attorneys’ fees, consultants’ fees, investigations, detoxifications,
remediations, removals, and expenses of every type and nature, to the extent
caused by the release, disposal, discharge or emission of Hazardous Materials on
or about the Subleased Premises during the Term of this Sublease by Sublessee or
its agents, contractors, invitees or employees.
          B. Sublessee shall not do or permit anything to be done in or about
the Subleased Premises which would (i) injure the Subleased Premises; or
(ii) vibrate, shake, overload, or impair the efficient operation of the
Subleased Premises or the sprinkler systems, heating, ventilating or air
conditioning equipment, or utilities systems located therein or (iii) interfere
with the use of the Building or the Project by any other occupant or cause any
noise with may be heard outside of the Subleased Premises. Sublessee shall
comply with all reasonable rules and regulations promulgated from time to time
by Sublessor and Master Lessor.
     13. Effect of Conveyance: In the event of any assignment or transfer of the
tenant’s interest under the Master Lease, which assignment or transfer may occur
at any time during the Term hereof in Sublessor’s sole discretion, upon the
assumption in writing by the transferee of the obligations of Sublessor under
this Sublease, Sublessor shall be and hereby is entirely relieved of all
covenants and obligations of Sublessor hereunder from and after the date of the
assignment or transfer, and it shall be deemed and construed, without further
agreement between the parties, that the transferee has assumed and shall carry
out all covenants and obligations thereafter to be performed by Sublessor
hereunder. Sublessor shall transfer and deliver any security of Sublessee to the
transferee of the tenant’s interest under the Master Lease, and thereupon
Sublessor shall be discharged from any further liability with respect thereto.
Notwithstanding anything to the contrary herein, neither Sublessor nor Sublessee
shall be liable under this Sublease for any consequential, indirect or punitive
damages or any lost profit or opportunity costs or loss or interruption of
business or income.

-7-



--------------------------------------------------------------------------------



 



     14. Delivery and Acceptance: If Sublessor fails to deliver possession of
the Subleased Premises to Sublessee on or before the date set forth in
Paragraph 3.A hereof for any reason whatsoever, then this Sublease shall not be
void or voidable, nor shall Sublessor be liable to Sublessee for any loss or
damage; provided, however, that in such event, Rent shall abate until Sublessor
delivers possession of the Subleased Premises to Sublessee with the Sublessor’s
Work substantially completed. By taking possession of the Subleased Premises,
Sublessee conclusively shall be deemed to have accepted the Subleased Premises
in their as-is, then-existing condition, without any warranty whatsoever of
Sublessor with respect thereto except as set forth in this Sublease.
     15. Improvements: No alteration or improvements shall be made to the
Subleased Premises, except in accordance with the Master Lease, and with the
prior written consent of both Master Lessor and Sublessor, which consent of
Sublessor shall not be unreasonably withheld, conditioned or delayed. Sublessee
acknowledges and agrees that Master Lessor may withhold its consent to any
alterations or improvement (including Sublessee’s proposed conduit described
below), subject to the standards and requirements set forth in the Master Lease,
including, without limitation, submission and approval of plans, specifications
and permits for such work. Without limiting the foregoing, Sublessee may not
alter or replace the window coverings in the Subleased Premises without the
prior written consent of both Master Lessor and Sublessor. In no event shall
Sublessee have any right to modify or add any components to the fire/life safety
enunciator system in the Subleased Premises. In addition, if any alterations to
the Subleased Premises include the removal of any cabinetry in the break rooms
and coffee stations within the Subleased Premises, Sublessee shall remove such
cabinetry in a manner which does not damage it and deliver such removed
cabinetry to Sublessor for Sublessor’s use and ownership. All approved
alterations shall be constructed in a good and workmanlike manner and in
compliance with all applicable laws and the plans and specifications therefor
approved by Sublessor (which approval shall not be unreasonably withheld,
conditioned or delayed) and Master Lessor and any reasonable construction rules
and regulations specified by Sublessor or Master Lessor and shall be performed
in a manner that does not unreasonably interfere with Sublessor’s use and
enjoyment of Building 2051 and the Project. Sublessor may condition its consent
upon Sublessor’s receipt of security reasonably satisfactory to Sublessor for
the restoration of the Subleased Premises and affirmation of Sublessee’s
restoration obligations under this Sublease. All removal and restoration shall
be completed by Sublessee prior to the Expiration Date or earlier termination of
this Sublease. In the event that Sublessor and Master Lessor consent to any
alterations, (a) Sublessee shall engage a vendor or vendors reasonably approved
by Sublessor, (b) Sublessee shall provide Sublessor with such vendor(s)’
certificates of insurance prior to the commencement of any work and (c) and on
or prior to the Expiration Date or the earlier termination of this Sublease,
Sublessee shall remove all such alterations (unless Sublessee is not required to
remove such alterations pursuant to the provisions of Article IX.C of the Master
Lease, as incorporated herein), repair any damage caused by such removal, and
restore the Subleased Premises to the condition in which they existed prior to
the installation of such alteration. Sublessor shall not unreasonably withhold
its consent to the installation of conduit between the Subleased Premises and
Sublessee’s premises at 2029 Stierlin Court, provided, that (i) Master Lessor
consents to such installation; (ii) Sublessee is not in default, beyond
applicable notice and cure periods, of this Sublease; and (iii) such
installation complies with the provisions of this Sublease and the Master Lease.
     16. Release and Waiver of Subrogation: Sublessor and Sublessee hereby
release each other from any damage to property or loss of any kind which is
caused by or results from any risk insured against under any property insurance
policy required to be carried by either party under this Sublease. Each party
shall use commercially reasonable efforts to cause each insurance policy
obtained by it to provide that the insurer waives all right of recovery against
the other party and its agents and employees in connection with any damage or
injury covered by the policy, and each party shall notify the other party if it
is unable to obtain a waiver of subrogation. Sublessor shall not be liable to
Sublessee, nor shall Sublessee be entitled to terminate this Sublease or to
abate Rent for any reason, including, without limitation: (i) failure or
interruption of any

-8-



--------------------------------------------------------------------------------



 



utility system or service; (ii) failure of Master Lessor to maintain the
Subleased Premises as may be required under the Master Lease; or
(iii) penetration of water into or onto any portion of the Subleased Premises.
The obligations of Sublessor and Sublessee shall not constitute the personal
obligations of the officers, directors, trustees, partners, joint venturers,
members, owners, stockholders or other principals or representatives of the
business entity.
     17. Insurance: Sublessee shall obtain and keep in full force and effect
with respect to the Subleased Premises, at Sublessee’s sole cost and expense,
during the Term the insurance required under Section XV of the Master Lease.
Sublessee shall name Master Lessor and Sublessor as additional insureds under
its liability insurance policy. The release and waiver of subrogation set forth
in Section XVI of the Master Lease, as incorporated herein, shall be binding on
the parties.
     18. Default: Sublessee shall be in material default of its obligations
under this Sublease if any of the following events occur (each, a “Default”):
          A. Sublessee fails to pay any Rent when due, when such failure
continues for three (3) days after written notice from Sublessor to Sublessee
that any such sum is due; or
          B. Sublessee fails to perform any term, covenant or condition of this
Sublease (except those requiring payment of Rent) and fails to cure such breach
within seven (7) days after delivery of a written notice specifying the nature
of the breach; provided, however, that if more than seven (7) days reasonably
are required to remedy the failure, then Sublessee shall not be in default if
Sublessee commences the cure within the seven (7) day period and thereafter
completes the cure within thirty (30) days after the date of the notice; or
          C. Sublessee makes a general assignment of its assets for the benefit
of its creditors, including attachment of, execution on, or the appointment of a
custodian or receiver with respect to a substantial part of Sublessee’s property
or any property essential to the conduct of its business; or
          D. Sublessee abandons the Subleased Premises or ceases to conduct
business in the Subleased Premises for more than seven (7) consecutive days in
any thirty (30) day period while Sublessee is in default of any other obligation
under this Sublease; or
          E. A petition is filed by or against Sublessee under the bankruptcy
laws of the United States or any other debtors’ relief law or statute, unless
such petition is dismissed within sixty (60) days after filing; or a court
directs the winding up or liquidation of Sublessee; or a substantial part of
Sublessee’s property or any property used in the conduct of its business is
attached or executed upon and not released from the attachment or execution
within sixty (60) days; or a custodian or receiver is appointed for a
substantial part of Sublessee’s property or any property used in the conduct of
its business and not discharged within sixty (60) days; or
          F. Sublessee commits any other act or omission which constitutes an
event of default under the Master Lease, which has not been cured after delivery
of written notice and passage of the applicable grace period provided in the
Master Lease as modified, if at all, by the provisions of this Sublease.
     19. Remedies: In the event of any default by Sublessee, Sublessor shall
have all remedies provided pursuant to Section XX of the Master Lease and by
applicable Law. Sublessor may resort to its remedies cumulatively or in the
alternative.

-9-



--------------------------------------------------------------------------------



 



     20. Surrender: Not later than the expiration of this Sublease, Sublessee
shall remove all of its personal property, trade fixtures, cabling, alterations
and improvements and shall surrender the Subleased Premises to Sublessor in good
condition, free of Hazardous Materials caused by Sublessee and in the condition
required by the Master Lease, reasonable wear and tear, acts of God, casualty,
condemnation and alterations which Sublessee is permitted to surrender under
this Sublease excepted. If the Subleased Premises are not so surrendered, then
Sublessee shall be liable to Sublessor for all costs incurred by Sublessor in
returning the Subleased Premises to the required condition, plus interest
thereon at the Interest Rate. Notwithstanding anything to the contrary contained
in this Sublease or the Master Lease, in no event shall Sublessee be obligated
to remove any alterations, additions or improvements installed by or on behalf
of Sublessor or any predecessor in interest of Sublessor prior to the Delivery
Date.
     21. Estoppel Certificates: Within seven (7) days after receipt of written
demand by either party, the other party shall execute and deliver to the
requesting party an estoppel certificate (i) certifying that this Sublease is
unmodified and in full force and effect or, if modified, the nature of such
modification; (ii) stating the date to which Rent and other charges are paid in
advance; (iii) acknowledging, to the best of the responding party’s knowledge,
that there are no uncured defaults on the part of the requesting party; and
(iv) certifying such other information as may be reasonably required by the
requesting party.
     22. Broker: Sublessor and Sublessee each represent to the other that they
have dealt with no real estate brokers, finders, agents or salesmen other than
Cornish & Carey Commercial, representing Sublessee, in connection with this
transaction. Each party agrees to hold the other party harmless from and against
all claims for brokerage commissions, finder’s fees or other compensation made
by any other agent, broker, salesman or finder as a consequence of such party’s
actions or dealings with such agent, broker, salesman, or finder. Sublessor
shall be responsible for payment of any brokerage commission due in connection
with this Sublease pursuant to a separate written agreement.
     23. Notices: Unless at least five (5) days’ prior written notice is given
in the manner set forth in this paragraph, the address of each party for all
purposes connected with this Sublease shall be that address set forth below
their signatures at the end of this Sublease. All notices, demands or
communications in connection with this Sublease shall be (a) personally
delivered; or (b) properly addressed and (i) submitted to an overnight courier
service, charges prepaid, or (ii) deposited in the mail (certified, return
receipt requested, and postage prepaid). Notices shall be deemed delivered upon
receipt, if personally delivered, one (1) business day after being submitted to
an overnight courier service and three (3) business days after mailing, if
mailed as set forth above. All notices given to Master Lessor under the Master
Lease shall be considered received only when delivered in accordance with the
Master Lease.
     24. Attorneys’ Fees: If either party brings any action or legal proceeding
with respect to this Sublease, the prevailing party shall be entitled to recover
reasonable attorneys’ fees, experts’ fees, and court costs. If either party
becomes the subject of any bankruptcy or insolvency proceeding, then the other
party shall be entitled to recover all attorneys’ fees, experts’ fees, and other
costs incurred by that party in protecting its rights hereunder and in obtaining
any other relief as a consequence of such proceeding.
     25. Other Sublease Terms:
          A. Incorporation By Reference. Except as set forth below, the terms
and conditions of this Sublease shall include all of the terms of the Master
Lease and such terms are incorporated into this Sublease as if fully set forth
herein, except that: (i) each reference in such incorporated sections to “Lease”
shall be deemed a reference to “Sublease”; (ii) each reference to the “Premises”
shall be deemed a reference to the “Subleased Premises”; (iii) each reference to
“Landlord” and “Tenant” shall be deemed a reference to “Sublessor” and
“Sublessee”, respectively, except as otherwise expressly set forth herein;
(iv) with respect to work, services, repairs, restoration, insurance,
indemnities, representations, warranties or the performance of

-10-



--------------------------------------------------------------------------------



 



any other obligation of Master Lessor under the Master Lease, the sole
obligation of Sublessor shall be to request the same in writing from Master
Lessor as and when requested to do so by Sublessee, and to use Sublessor’s
diligent good faith efforts (without requiring Sublessor to spend more than a
nominal sum) to obtain Master Lessor’s performance; (v) with respect to any
obligation of Sublessee to be performed under this Sublease, wherever the Master
Lease grants to Sublessor a specified number of days to perform its obligations
under the Master Lease, except as otherwise provided herein, Sublessee shall
have three (3) fewer days to perform the obligation, including, without
limitation, curing any defaults, provided, however, that in no event shall
Sublessee have fewer than two (2) business days to perform; (vi) with respect to
any approval required to be obtained from the “Landlord” under the Master Lease,
such consent must be obtained from both Master Lessor and Sublessor, and the
approval of Sublessor may be withheld if Master Lessor’s consent is not
obtained; (vii) in any case where the “Landlord” reserves or is granted the
right to manage, supervise, control, repair, alter, regulate the use of, enter
or use the Premises or any areas beneath, above or adjacent thereto, such
reservation or grant of right of entry shall be deemed to be for the benefit of
both Master Lessor and Sublessor; (viii) in any case where “Tenant” is to
indemnify, release or waive claims against “Landlord”, such indemnity, release
or waiver shall be deemed to run from Sublessee to both Master Lessor and
Sublessor; (ix) in any case where “Tenant” is to execute and deliver certain
documents or notices to “Landlord”, such obligation shall be deemed to run from
Sublessee to both Master Lessor and Sublessor; (x) all payments shall be made to
Sublessor; (xi) Sublessee shall pay all consent and review fees set forth in the
Master Lease (except for those required in connection with the execution of this
Sublease) to both Master Lessor and Sublessor; (xii) Sublessee shall not have
the right to terminate this Sublease or abate Rent due to casualty, condemnation
or Service Failure unless Sublessor has such right and elects such right under
the Master Lease and Sublessee shall not have the right to elect to continue the
Master Lease, deliver an Election Notice and submit Restoration Funds as
provided in Article XVII of the Master Lease without Sublessor’s prior written
consent, which may be withheld in Sublessor’s sole discretion; and (xiii) the
following modifications shall be made to the Master Lease as incorporated
herein:
               (a) the following provisions of the Master Lease shall not be
incorporated herein: Sections I(C) (the first 3 sentences only), I(D) through
I(J), I(L), I(N), I(T), III(A), III(B) (except the first 2 sentences and the
last sentence), III(C), IV(E), (V) (second paragraph only), VI (except the first
paragraph), IX (A) (except the first sentence through clause (7), IX(B) (the
fourth sentence of the second grammatical paragraph only), XII(A) (4th and 5th
sentences only), XII(B) (clause (b) of the 2nd sentence only), (XII(C)
(references to “Vacancy Costs” only), XII(D) (last 4 sentences only), XII(F),
XV(last 3 sentences only), XXIV and XXIX (2nd through 5th sentences only), and
Exhibit A, Exhibit D, Exhibit E (Sections I and II, clauses E and G of
Section IV and Sections V, VI, VII, IX and X only), Exhibit F (the first 2
sentences of Section 2 only), Exhibit G and Exhibit H;
               (b) references in the following provisions to “Landlord” shall
mean Master Lessor only: Sections I(R), I(S), IV(C), IV(D), VII(A), (IX(B),
IX(C) (fifth sentence and last paragraph only), XVII, XVIII, XXI, XXVI, XXIX
(2nd sentence only) and XXXI(F) (2nd paragraph only);
               (c) references in the following provisions to “Landlord” shall
mean Master Lessor and Sublessor: Sections VII(B) and XXIX (last 4 sentences
only);
               (d) references in the following provisions to “Tenant” shall mean
Sublessor only: Sections VII(A) and X(A) (last sentence only);
               (e) references to the word “Building” (singular) shall mean
Building 2051;
               (f) Sublessee acknowledges that the provisions of Section IX(C)
establishing limit’s on “Landlord’s” rights to require a lien and completion
bond in connection with an Alteration apply

-11-



--------------------------------------------------------------------------------



 



with respect to Master Lessor and Sublessor only, and, no such limits shall be
applicable with respect to an Alteration performed by Sublessee, provided,
however, that no bond shall be required by Sublessor if the cost of the
Alteration is less than $100,000.00;
               (g) notwithstanding the provisions of Section XII(C) of the
Master Lease, as incorporated herein, (i) all consideration for a Transfer by
Sublessee of the Subleased Premises or this Sublease in excess of the Rent
payable under this Sublease (“Profit”) shall be paid 100% to Sublessor until the
total Rent payable under this Sublease together with such payment of Profit
equals the amount of monthly Rent payable by Sublessor to Master Lessor under
the Master Lease (“Sublessor’s Rent”), and, thereafter, 50% of any Profit
received by Sublessee shall be paid to Sublessor and 50% of such Profit may be
retained by Sublessee until the aggregate amount of Sublessee’s payments of Rent
and Profit fall below the Sublessor’s Rent (provided, however, that Sublessee
shall be entitled to deduct from such Profit the costs of improvements made or
paid for by Sublessee for such transferee, brokerage commissions and legal
fees); and
               (h) Notwithstanding anything to the contrary in Section III of
Exhibit E, as incorporated herein, Sublessee’s signage rights shall be limited
to fifty percent (50%) of the monument sign serving Building 2051 (subject to
Master Lessor’s consent as to any such monument signage to the extent required
under the Master Lease).
          B. Assumption of Obligations. This Sublease is and at all times shall
be subject and subordinate to the Master Lease and the rights of Master Lessor
thereunder. Sublessee hereby expressly assumes and agrees: (i) to comply with
all provisions of the Master Lease which are incorporated hereunder; and (ii) to
perform all the obligations on the part of the “Tenant” to be performed under
the terms of the Master Lease during the Term of this Sublease which are
incorporated hereunder. In the event the Master Lease is terminated for any
reason whatsoever, this Sublease shall terminate simultaneously with such
termination, which termination shall be without any liability of Sublessor to
Sublessee unless such termination constitutes a breach of this Sublease by
Sublessor. In the event of a conflict between the provisions of this Sublease
and the Master Lease, as between Sublessor and Sublessee, the provisions of this
Sublease shall control. In the event of a conflict between the express
provisions of this Sublease and the provisions of the Master Lease, as
incorporated herein, the express provisions of this Sublease shall prevail.
          C. Sublessor’s Obligations. Sublessor agrees to pay all amounts of
Rent payable under the Master Lease to Master Lessor in accordance with the
terms of the Master Lease and otherwise perform its obligations under the Master
Lease except to the extent expressly made the obligation of Sublessee pursuant
to the terms hereof. As between Sublessor and Sublessee, Sublessee shall have no
obligation to (i) cure any default of any party under the Master Lease except to
the extent resulting solely from Sublessee’s default under this Sublease or, to
the extent incorporated herein, the Master Lease; (ii) perform any obligation of
any party under the Master Lease or the Master Sublease which arose prior to the
Commencement Date; (iii) repair any damage to the Subleased Premises caused by
Sublessor; or (iv) indemnify Sublessor to the extent of any negligence or
willful misconduct of Sublessor, its agents, employees, contractors or invitees.
     26. Conditions Precedent: This Sublease and Sublessor’s and Sublessee’s
obligations hereunder are conditioned upon having obtained the written consent
of the Master Lessor in the form attached hereto as Exhibit D (“Master Lessor’s
Consent”). If Master Lessor, Sublessee and Sublessor have not executed and
delivered the Master Lessor Consent within ten (10) business days after the date
of Sublessor’s execution of this Sublease, Sublessor or Sublessee may terminate
this Sublease by giving the other party written notice, in which case this
Sublease shall terminate and neither party shall have any further rights or
obligations hereunder and Sublessor shall return to Sublessee the Security
Deposit and prepaid Base Rent.

-12-



--------------------------------------------------------------------------------



 



     27. Authority to Execute: Sublessee and Sublessor each represent and
warrant to the other that each person executing this Sublease on behalf of each
party is duly authorized to execute and deliver this Sublease on behalf of that
party.
     28. Termination; Recapture: Notwithstanding anything to the contrary
herein, Sublessee acknowledges that, under the Master Lease, both Master Lessor
and Sublessor have certain termination and recapture rights as set forth in
Sections XII (“Assignment and Subletting”), XVII (“Casualty Damage”), XVIII
(“Condemnation”) and XX (“Remedies”). Nothing herein shall prohibit Master
Lessor or Sublessor from exercising any of the foregoing rights and neither
Master Lessor nor Sublessor shall have any liability to Sublessee as a result
thereof. In the event Master Lessor or Sublessor exercise any such termination
or recapture rights, this Sublease shall terminate without any liability to
Master Lessor or Sublessor. In addition, except in the event of Casualty Damage
or Condemnation, Sublessor shall not voluntarily terminate the Master Lease
during the Term unless and until Master Lessor has agreed in writing to continue
this Sublease in full force and effect as a direct lease between Master Lessor
and Sublessee upon and subject to all of the terms, covenants and conditions of
this Sublease for the balance of the Term hereof. If Master Lessor so consents,
Sublessee shall attorn to Master Lessor in connection with any such voluntary
termination and shall execute an attornment agreement in such form as may
reasonably be requested by Master Lessor; provided, however, that the attornment
agreement does not materially adversely affect the use by Sublessee of the
Subleased Premises in accordance with the terms of this Sublease, materially
increase Sublessee’s obligations under this Sublease or materially decrease
Sublessee’s rights under this Sublease. The parties acknowledge and agree that
Master Lessor has no obligation to agree to any direct lease with Sublessee or
accept attornment from Sublessee as provided above.
     29. INTENTIONALLY OMITTED.
     30. Parking. Subject to the terms of the Master Lease, as incorporated
herein, Sublessee shall have the non-exclusive right to use up to 166 unreserved
parking spaces in the parking lot serving Building 2051. Sublessee acknowledges
receipt of and agrees to adhere to the parking rules set forth in Exhibit F of
the Master Lease, as incorporated herein, and, without limiting the foregoing,
Sublessee agrees that no overnight parking shall be permitted without
Sublessor’s prior written consent.
     31. Performance of Master Lessor’s Obligations. If Master Lessor defaults
in the performance of any of its non-structural repair and maintenance
obligations to the Subleased Premises and such default creates a risk of
imminent injury to person or substantial property damage or unreasonably and
materially interferes with Sublessee’s ability to conduct its business at the
Subleased Premises and Master Lessor fails to cure such default within the time
periods set forth in Article XXIV of the Master Lease, Sublessee shall notify
Sublessor in writing and Sublessor shall exercise, on behalf of Sublessee and at
Sublessee’s cost (unless Master Lessor’s default affects the Premises also, in
which case Sublessee shall pay for its share of the costs thereof to the extent
provided in Paragraph 4.B of this Sublease), the cure rights set forth in
Article XXIV of the Master Lease.
     32. Amendment or Modification. Sublessor shall not amend or modify the
Master Lease in any way so as to materially and adversely affect Sublessee’s
access to or use of the Subleased Premises or its interest hereunder, materially
increase Sublessee’s obligations hereunder or materially restrict Sublessee’s
rights hereunder, without the prior written consent of Sublessee, which may be
withheld in Sublessee’s sole discretion.
     33. Quiet Enjoyment; Right to Cure. As between Sublessor and Sublessee,
Sublessee shall peacefully have, hold and enjoy the Subleased Premises, subject
to the terms and conditions of this Sublease, provided that Sublessee pays all
Rent and performs all of Sublessee’s covenants and agreements contained

-13-



--------------------------------------------------------------------------------



 



therein. In the event, however, that Sublessor defaults in the performance or
observance of any of Sublessor’s obligations under the Master Lease that are not
made the obligations of Sublessee under this Sublease, or fails to perform
Sublessor’s stated obligations under this Sublease, then Sublessee shall give
Sublessor notice specifying in what manner Sublessor has defaulted, and if such
default shall not be cured by Sublessor within thirty (30) days thereafter
(except that if such default cannot be cured within said thirty (30)-day period,
this period shall be extended for an additional reasonable time, provided that
Sublessor commences to cure such default within such thirty (30)-day period and
proceeds diligently thereafter to effect such cure), then in addition, as
between Sublessor and Sublessee, Sublessee shall be entitled, at Sublessee’s
option, to cure such default and promptly collect from Sublessor Sublessee’s
reasonable expenses in so doing (including, without limitation, reasonable
attorneys’ fees and court costs).
     34. Representations and Warranties. Sublessor hereby represents to
Sublessee that (i) the Master Lease is in full force and effect, Sublessor has
provided to Sublessee a true and correct copy thereof, and to Sublessor’s
current, actual knowledge, Sublessor has not received any written notice of any
current default or event of default by either Master Lessor or Sublessor;
(ii) to Sublessor’s current, actual knowledge, Sublessor has not received any
written notice of any pending or threatened actions, suits or proceedings before
any court or administrative agency against Sublessor or against Master Lessor or
third parties which could, in the aggregate, adversely affect the Subleased
Premises or any part thereof; and (iii) to Sublessor’s current, actual
knowledge, Sublessor has not received any written notice of any pending or
threatened condemnation or similar proceeding affecting the Premises or any
portion thereof, and Sublessor has no knowledge that any such action currently
is contemplated.
     35. Access. During the Term of this Sublease, Sublessee shall have the
right to access the Sublet Premises twenty-four hours per day, seven (7) days a
week.
     36. Condemnation. Notwithstanding anything to the contrary contained in
this Sublease or the Master Lease, Sublessor and Sublessee agree that in the
event of a partial condemnation where this Sublease is not terminated as a
result thereof, Sublessee’s Base Rent and pro rata share of Sublessor and Master
Expenses payable hereunder shall be adjusted to the proportion that the rentable
area of the Subleased Premises after the partial condemnation bears to the
rentable area of Building 2051 after the partial condemnation.
     37. Hazardous Materials. To the extent that Sublessor is relieved of
liability with respect to Hazardous Materials as a result of Master Lessor’s
indemnity set forth in Section IV.E of Exhibit E to the Master Lease, Sublessor
shall not make claim against Sublessee with respect to such liability unless
caused by the acts or omissions of Sublessee or its agents, employees,
contractors, subtenants, licensees or invitees.
     38. Access to Building Equipment Rooms. Sublessor shall not unreasonably
withhold its consent to a request by Sublessee to enter any building telephone,
electrical and equipment rooms located outside the Subleased Premises if such
access is reasonably necessary for Sublessee’s use of the Subleased Premises and
Sublessee complies with Sublessor’s reasonable security measures and is
accompanied by one of Sublessor’s agents or employees and such access will not
materially interfere with Sublessor’s use of the building.

-14-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Sublease as of the day
and year first above written.

                  SUBLESSEE:   SUBLESSOR:    
 
                LINKEDIN CORPORATION,   ACTEL CORPORATION,     a Delaware
corporation   a California corporation    
 
               
By:
  /s/ Steve Sodello   By:   /s/ Maurice Carson    
 
                Name: Steve Sodello   Name: Maurice Carson     Its: Chief
Financial Officer   Its: CFO    
 
                Address:   Address:     LinkedIn Corporation   Actel Corporation
    2029 Stierlin Court   2061 Stierlin Court     Mountain View, CA 94043  
Mountain View, CA 94043-4655     Attn: Legal Department   Attn: Sr. Procurement
and Facility Manager    
 
                        with a copy to:    
 
                        Actel Corporation             2061 Stierlin Court      
      Mountain View, CA 94043-4655             Attn: General Counsel    

-15-